Citation Nr: 0127515	
Decision Date: 12/19/01    Archive Date: 12/28/01

DOCKET NO.  00-09 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a neck disorder, 
claimed as secondary to service-connected residuals of 
bilateral sternoclavicular joint injuries.

2.  Entitlement to service connection for a back disorder, 
claimed as secondary to service-connected residuals of 
bilateral sternoclavicular joint injuries.

3.  Entitlement to an increased evaluation for residuals of a 
right sternoclavicular joint injury, currently assigned a 20 
percent rating.

4.  Entitlement to a compensable evaluation for residuals of 
a left sternoclavicular joint injury, currently assigned a 
zero percent rating.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


REMAND

The veteran served on active duty from May 1972 to August 
1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Boise, Idaho Regional 
Office (RO) of the Department of Veterans Affairs (VA). 

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)) became law.  In part, this law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, § 7(a), 114 Stat. at 2099-2100 ; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  VA has issued 
final rules to amend adjudication regulations in order to 
implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

In a June 2001 statement in support of claim the veteran 
mentioned having received treatment at the Spokane VA Medical 
Center in January and February 2001.   Any such records, 
which are described by the veteran as relating to his service 
connected disabilities, are not associated with the claims 
file.  

The most recent VA examination was conducted in August 2001 
by J. Damon, M.D., an orthopedic surgeon.  Records of alleged 
VA treatment in January and February 2001 were not available 
for review.  Additionally, the examination report also does 
not address any functional loss due to pain on motion, 
weakness, instability, etc., of either shoulder.  Thus, 
another orthopedic examination is needed to assess the 
current severity of the veteran's service-connected bilateral 
sternoclavicular disorders, including the extent of any 
functional loss due to pain weakness, instability or flare-
ups.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 

It is also noted that private medical records contain 
reference to the veteran having been seen at "N.I.I.C.C." 
in regard to neck/back complaints; however, those records 
have not been obtained.  Additionally, the veteran alleges 
that he injured his back and neck in-service and was seen at 
the time by a "medic."  Since the available service medical 
records do not support that allegation a request for any 
additional service medical records is in order.  To the 
extent that the veteran may be claiming that he injured his 
neck and back at the same time he injured his 
sternoclavicular joints, he is advised that the service 
medical records now on file reflect the circumstances of his 
shoulder problems and such are not consistent with his 
account of having injured his back and neck.   

Accordingly, this case is REMANDED for the following:

1.  The veteran and his representative 
have the right to submit additional 
evidence and argument on the matter the 
Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The veteran has recently alleged that 
he injured his neck and back while 
serving on board the USS James E. Keyes, 
DD 787 and that he was seen on the 
following day by a medic who found 
bruising of the neck and back.  This is 
not corroborated by the service medical 
records.  However, the RO should attempt 
to obtain any additional service medical 
records from the National Personnel 
Records Center.   

3.  The veteran should be asked to 
identify all medical care providers by 
whom he has been treated or evaluated for 
neck or back problems since his 
separation from service and to fully 
identify "N.I.I.C.C." where the record 
shows he has been seen.   The veteran 
should also identify any other medical or 
lay evidence relevant to the status of 
his bilateral sternoclavicular joint 
injuries, his back disability and his 
neck disability that is not already of 
record and the RO should attempt to 
obtain it.  In any event, the RO should 
request from the office of Dr. Lloyd 
Witham in Coeur d'Alene, Idaho, a copy 
any documents that refer to the veteran's 
back or neck, including reports, letters 
or records from other medical care 
providers that might be on file with Dr. 
Witham's records.  The RO must also 
contact "N.I.I.C.C." and request a copy 
of the veteran's complete records, 
specifically those pertaining in any way 
to his neck, back or sternoclavicular 
joints.  The RO also should ask the 
veteran to identify any Workers 
Compensation claim that he may have filed 
regarding his back or neck, the date of 
any such claim and where it was filed.  
If any claim is identified RO should 
obtain all relevant records.  The RO 
should also ensure that any relevant VA 
medical records not already in the file 
are obtained, including any from the 
Spokane VA Medical Center, be obtained 
and added to the claims file. 


4.  Thereafter, the RO should review the 
evidence obtained pursuant to this 
remand.  If and only if the additional 
evidence includes medical documentation 
of an in-service back or neck injury, the 
RO should refer the case back to Dr. J. 
Damon, the August 2001 VA examiner, so 
that he may review the additional 
evidence and write an addendum to his 
August 2001 report.  He should be advised 
that he may express his opinion in terms 
of likelihood, e.g., whether it is more 
likely, less likely or at least as likely 
as not.  If Dr. Damon is not available 
the entire record should be submitted to 
another medical doctor who is a 
specialist in orthopedics for review and 
an opinion.  

5.  The veteran will also require another 
special orthopedic examination in regard 
to his sternoclavicular joints 
disability, which may be performed by Dr. 
Damon if he is available, otherwise by 
some other medical doctor.  The examiner 
should evaluate the service connected 
bilateral sternoclavicular joint injuries 
and should report passive and active 
range of motion of the sternoclavicular 
joints in degrees, to include an 
assessment as to whether the veteran is 
fully cooperating with any such 
assessment.  The examiner should also 
render an opinion on the extent, if any, 
of any fatigue, weakness, functional 
impairment, impaired coordination or pain 
in the left or right sternoclavicular 
joint from the service-connected 
disability, due to repeated use or flare- 
ups, and should portray any such factors 
in terms of any additional loss in range 
of motion.  The examiner should 
specifically comment on whether pain is 
visibly manifested on movement, and the 
presence or absence of any objective 
findings that would demonstrate disuse or 
functional impairment due to pain such as 
muscle atrophy, skin changes or the like.  
The examiner should also comment on 
whether the veteran's subjective 
complaints are consistent with and 
supported by objective findings or 
demonstrated pathology.  The claims 
folder and a copy of this remand must be 
made available to the examiner.  Any 
testing deemed necessary should be 
performed.  A complete rationale for any 
opinion expressed should be included in 
the examination report.

4.  The RO should then review the claims 
files and ensure that all notification 
and development action required by the 
VCAA is completed.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.159 and 
3.326(a)).  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
are fully complied with and satisfied.  
If any additional development is 
indicated it should be accomplished.

5.  Thereafter, RO should re-adjudicate 
the veteran's claims with application of 
the VCAA.  The RO should consider 38 
C.F.R. §§ 4.40, 4.45 and DeLuca V. Brown, 
8 Vet. App. 202 (1995), with respect to 
pain on motion and increased functional 
impairment on use.  If any benefit sought 
on appeal remains denied the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case. The veteran need take no action until 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



